      Case 9:20-cv-00073-DLC-KLD Document 9 Filed 11/20/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  VAUGHN GARY MAXFIELD,                                 CV 20–73–M–DLC

                  Plaintiff,
                                                              ORDER
     vs.

  C/O KAUTZ, CORPORAL KAUTZ,
  SERGEANT MODEN, C/O JANE DOE,
  and MISSOULA COUNTY,

                  Defendants.

      Before the Court is the Findings and Recommendations of United States

Magistrate Judge Kathleen L. DeSoto, entered on October 28, 2020. (Doc. 7.)

Judge DeSoto recommends that the Court dismiss the fourth count of Plaintiff

Vaughn Gary Maxfield’s Complaint (Doc. 2) for failure to state a claim. Maxfield

does not object to the recommendation.

      Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error is “significantly deferential” and exists if the

Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

                                         -1-
      Case 9:20-cv-00073-DLC-KLD Document 9 Filed 11/20/20 Page 2 of 3



      The Court finds no clear error here and agrees that Maxfield fails to allege

an actual injury as is required to state a cognizable access-to-the-courts claim. In

Count IV of the Complaint, Maxfield asserts that between August 8, 2019 and

January 8, 2020, Defendants prevented him from conducting meaningful legal

research in violation of the First and Fourteenth Amendments. (Doc. 2 at 4, 18.)

During that time, Maxfield says, he “had deadlines in which to file an answer [in] a

civil case that required a proper response with case law.” (Id. at 7.) Maxfield

claims that, by “denying him proper access to the courts, [Defendants] . . . caused

[him] severe and completely unnecessary physical, emotional and mental pain and

suffering.” (Id.)

      However, as Judge DeSoto points out, this is not enough. “[T]he inmate

must go one step further and demonstrate that the alleged shortcomings in the

library [and access to legal materials] . . . hindered his efforts to pursue a legal

claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996). Thus, the “[f]ailure to show

that a ‘nonfrivolous legal claim has been frustrated’ is fatal” to an inmate’s claim

that his constitutional right to access the courts has been violated. Alvarez v. Hill,

518 F.3d 1152, 1155 n.1 (9th Cir. 2008). While Maxfield alleges that Defendants

caused him emotional and mental injuries by denying him access to legal research

tools, he wholly fails to allege that the purported constitutional violation frustrated

                                           -2-
      Case 9:20-cv-00073-DLC-KLD Document 9 Filed 11/20/20 Page 3 of 3



his ongoing civil action in South Dakota. (See Doc. 7 at 6.) Although the Court

does not minimize the distress Maxfield felt when Defendants allegedly thwarted

his efforts to conduct research, it agrees with Judge DeSoto that his distress—

standing alone—fails to establish a constitutional injury.

      Accordingly, reviewing for clear error and finding none, IT IS ORDERED

that Judge DeSoto’s Findings and Recommendation (Doc. 7) is ADOPTED IN

FULL, and Count IV of the Complaint (Doc. 2 at 18) is DISMISSED for failure to

state a claim.

      DATED this 20th day of November, 2020.




                                         -3-
